DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:
In re claim 1, lines 2-8 begin the limitations with upper-case letters at the beginning, i.e., they should be lower-case.
In re claim 5, lines 3-7 begin the limitations with upper-case letters at the beginning, i.e., they should be lower-case.
In re claim 8, lines 3-6 begin the limitations with upper-case letters at the beginning, i.e., they should be lower-case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 11, it is ambiguous as to whether the first and second containers are "identical" in shape, composition, etc.; or if they are the same object. For purposes of examination: at least one of the first and second container are sufficient to satisfy the metes and bounds of Claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spangelo et al. (WO 2004/042295), herein Spangelo.

In re Claim 1, Spangelo discloses A cold material storage tank (2: a mixer storage device; see Fig 1), comprising: 
An inner wall (an inner surface of tank 2) defining a storage region (see Fig. 1 interior region of at least 2), 
for storing a plurality of pieces of solid material (Page 4 lines 6-7); 
An outer wall (an outer surface of tank 2) substantially surrounding said inner wall (at least 2; Page 3 lines 19-21), 
the inner wall and outer wall together defining an interior space (See Fig. 1 for the space between the inner and outer surfaces of 2); 
A port (at least 3) formed in the inner wall and the outer wall (see Fig 1), the port defining an opening in the inner wall and the outer wall (see at least Fig 1: 3; Page 2 line 28), 
the port configured to permit the ingress and egress of the plurality of pieces of solid material (Page 2 line 27-Page 3 line 7: equipment for injection of solid material can also be used for removal), 
the port coupling the inner wall to the outer wall ( by providing access from the exterior of 2 into an interior thereof); 
wherein the storage region contains the plurality of pieces of the solid material mixed together with a cryogenic liquid (Page 4 lines 6-17: liquid nitrogen and dry ice are mixed in 2).
In re Claim 2, Spangelo discloses wherein the plurality of pieces of the solid material comprise dry ice (Page 4 lines 9-10).
In re Claim 3, Spangelo discloses wherein the cryogenic liquid comprises liquid nitrogen (Page 2 lines 22-23).
In re Claim 4, Spangelo discloses wherein the plurality of pieces of the solid material are submerged within the cryogenic liquid (Page 6 lines 4-20: solid carbon dioxide is mixed sufficiently with liquid nitrogen such that it is submerged).
In re Claim 5, Spangelo discloses a method of refreshing a plurality of pieces of a solid material stored in a cold material storage tank (Figure 1: 2 ; Abstract), comprising: 
accessing a storage region of the storage tank (See Fig 1: inside of 2), 
the storage region containing the plurality of pieces of the solid material (Page 4 lines 6-10), 
the plurality of pieces of the solid material adhering to each other (page 4 lines 6-7); 
applying a cryogenic liquid  (Page 4 lines 19-20) to the plurality of pieces of the solid material  (Page 4 lines 9-10: solid pieces of carbon dioxide are dispersed in 2); and 
causing the plurality of pieces of the solid material to cease adhering to each other (Page 3 lines 26-28 and Page 4 lines 1-2: the cryogenic liquid sublimates the solid pieces into a gas thus the pieces are separated, i.e., not adhering).
In re Claim 6, Spangelo discloses wherein the solid material comprises dry ice (Page 4 lines 6-10).
In re Claim 7, Spangelo discloses wherein the cryogenic liquid comprises liquid nitrogen (Page 2 lines 22-23).
In re Claim 8, Spangelo discloses A method of creating a mixture of a plurality of pieces of a solid material and a cryogenic liquid, comprising: 
Providing the cryogenic liquid in a first container (2: a mixer storage device; see Fig 2); 
Applying a stream of a gas (Page 3 lines 1-7 and lines 20-24: carbon dioxide gas is fed to 12 and sent to container 2) to the cryogenic liquid in the container (see Page 3 lines 16-24), 
thereby causing the gas to solidify into the plurality of pieces of the solid material; and 
storing the mixture in a second container (7; Page 4 line 23: batch mixture is emptied into insulated container 7).
In re Claim 9, Spangelo discloses wherein the gas comprises carbon dioxide (Page 3 line 1).
In re Claim 10, Spangelo discloses wherein the cryogenic liquid comprises liquid nitrogen (Page 2 lines 22-23).
In re Claim 11, Spangelo discloses wherein the first container and the second container are the same container (Page 2 lines 21-24: carbon dioxide and liquid nitrogen are mixed in 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763